 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT
 6                              EASTERN DISTRICT OF CALIFORNIA
 7

 8   JORGE MENDOZA,                                     CASE No. 1:19-cv-01713-SAB
 9                          Plaintiff,                  ORDER GRANTING APPLICATION TO
                                                        PROCEED IN FORMA PAUPERIS
10                  v.
                                                                      and
11   CALIFORNIA DEPARTMENT OF
     CORRECTIONS & REHABILITATION, et                   ORDER DIRECTING PAYMENT
12   al.,                                               OF INMATE FILING FEE BY
                                                        CALIFORNIA DEPARTMENT OF
13                          Defendants.                 CORRECTIONS AND REHABILITATION
14                                                      (ECF No. 2)
15

16          Plaintiff is a prisoner proceeding pro se pursuant to 42 U.S.C. §1983 and has requested
17   leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has made the showing
18   required by § 1915(a) and accordingly, the request to proceed in forma pauperis will be granted.
19   Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §
20   1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty percent of
21   the preceding month’s income credited to plaintiff’s trust account. The California Department of
22   Corrections and Rehabilitation is required to send to the Clerk of the Court payments from
23   plaintiff’s account each time the amount in the account exceeds $10.00, until the statutory filing
24   fee is paid in full. 28 U.S.C. § 1915(b)(2).
25          In accordance with the above and good cause appearing therefore, IT IS HEREBY
26   ORDERED that:
27          1.      Plaintiff’s application to proceed in forma pauperis is GRANTED;
28          2.      The Director of the California Department of Corrections and Rehabilitation
 1   or his designee shall collect payments from plaintiff’s prison trust account in an amount
 2   equal to twenty per cent (20%) of the preceding month’s income credited to the prisoner’s
 3   trust account and shall forward those payments to the Clerk of the Court each time the
 4   amount in the account exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a
 5   total of $350.00 has been collected and forwarded to the Clerk of the Court. The payments
 6   shall be clearly identified by the name and number assigned to this action;
 7            3.      The Clerk of the Court is directed to serve a copy of this order and a copy of
 8   plaintiff’s in forma pauperis application on the Director of the California Department of
 9   Corrections and Rehabilitation, via the court’s electronic case filing system (CM/ECF); and
10            4.      The Clerk of the Court is directed to serve a copy of this order on the Financial
11   Department, U.S. District Court, Eastern District of California, Sacramento Division.
12
     IT IS SO ORDERED.
13

14   Dated:        December 16, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      2
